Title: From Thomas Jefferson to George Hammond, 13 December 1791
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Dec. 13. 1791.

I have laid before the President of the United States the letters of Nov. 30. and Dec. 6. with which you honored me, and in consequence thereof, and particularly of that part of your letter of Dec. 6th. where you say that you are fully authorised to enter into a negociation for the purpose of arranging the commercial intercourse between the two countries, I have the honour to inform you that I am ready to recieve a communication of your full powers for that purpose at any time you shall think proper, and to proceed immediately to their object.—I have the honor to be with sentiments of the most perfect esteem & respect Sir, Your most obedient & most humble servant,

Th: Jefferson

